Title: To James Madison from George W. Erving, 25 October 1805 (Abstract)
From: Erving, George W.
To: Madison, James


          § From George W. Erving. 25 October 1805, “Escurial.” “I have the honor to inform you that I arrived at Madrid on the 23d Instt: finding that Mr. Pinckney had left it on the 22d with an intention of returning to the United States by way of Lisbon & that he woud stop at the Escurial to take an audience of leave, I proceeded immediately to this place: Mr Pinckney had expected to meet me here on my way to the capital, but I went by another rout, & it seemed important that I shoud see him before his departure. I found that he had appointed yesterday to wait upon the secretary of state, & it was concluded that this occasion shoud be taken of introducing me to the government. I preferred this mode, to that of waiting Mr Pinckneys departure, & then introducing myself in the ordinary way; since this latter course woud more probably have Encouraged a beleif that I had preceded Mr Bowdoin in consequence of late orders from you, an inference might thence arise of some alteration in the views of our government, & any effect which may have been produced by the rupture of the late negotiations might be thus in some degree impaired: At the same time it seemed proper that the presentation shoud be grounded upon the appointment of the President, & there Existed no motive sufficiently important to authorize a deviation from the arrangement which you had made; but on the contrary it seemed better calculated to Encourage & meet any conciliatory dispositions which may arise in this government: I therefore presented your letter to Don Pedro Cevallos, taking care at the same time that he shoud observe the date of the appointment, & Mr Pinckney gave him Explicitly to understand that I had not arrived in consequence of any late orders, but merely to releive him from his station, & to enable him to return home pursuant to the permission which he has long since received. The secretary made many polite & amicable professions public & personal suited to the occasion, & the interview of Mr Pinckney with their Majesties, & my introduction were fixed for, & took place accordingly to day.
          “I avail myself of the occasion to send this by Mr Pinckney who departs Early to morrow, & who will give you particular information of the Situation in which he leaves our affairs here, & of the important circumstances belonging to the present critical state of European politics.”
        